                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Gail E. TImmons,

      Plaintiff,

      V.                                     Case No. 2:19-cv-3

Commissioner of Social Security,             Judge Michael H. Watson

      Defendant.                             Magistrate Judge Jolson

                                      ORDER


      On October 24,2019, United States Magistrate Judge Jolson Issued a

Report and Recommendation ("R&R"), EOF No. 14, concerning the denial of Gall

E. TImmons' ("PlalntlfT) application for Social Security disability Insurance

benefits and supplemental security Income. The R&R recommended the Court

reverse the Commissioner of Social Security's ("Commissioner") non-dlsablllty

finding and remand this case to the Commissioner and the Administrative Law

Judge under Sentence Four of § 405(g) for further consideration consistent with

the R&R. R&R1,ECFNo. 14.

      The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). Id. at 7. The R&R further specifically advised

the parties that the failure to object to the R&R within fourteen days would result

In a waiver of the right to de novo review by the District Judge and waiver of the

right to appeal the decision of the District Court adopting the R&R. Id. The

deadline for filing such objections has passed, and no objections were filed.
      Having received no objections, the R&R is ADOPTED. The

Commissioner's non-disability finding is REVERSED, and this case is

REMANDED to the Commissioner and the Administrative Law Judge under

Sentence Four of § 405(g) for further consideration consistent with the R&R.

      IT IS SO ORDERED.




                                      IICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT
